Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 27,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00094-CV

         MARIA CHRISTINA CHIROLLA DONNELLY, Appellant
                                         V.
    JOHN P. DONNELLY, ERIC DONNELLY, & MARK DONNELLY,
                          Appellees

                      On Appeal from Probate Court No. 2
                             Harris County, Texas
                       Trial Court Cause No. 477195-401

                          MEMORANDUM OPINION

      Appellee has filed a motion to dismiss this appeal for want of jurisdiction.
Appellant filed a response, and appellee filed a reply.

      This attempted appeal is from an order granting a motion for summary
judgment signed January 29, 2021. Generally, appeals may be taken only from
final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
When orders do not dispose of all pending parties and claims, the orders remain
interlocutory and unappealable until final judgment is signed unless a statutory
exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). The order is not a final order for the purposes of an interlocutory
appeal under the Estates Code. Tex. Est. Code Ann. § 32.001(c); see Crowson v.
Wakeham, 897 S.W.2d 779, 783 (Tex. 1995) (interpretating former Probate Code
section 5(f), since repealed); The trial court’s order in this case is interlocutory and
not subject to immediate appeal because it does not dispose of all parties or issues
in a particular phase of the proceedings below. See Asafi v. Rauscher, No. 14-09-
00800-CV, 2009 WL 4346067, at *2 (Tex. App.—Houston [14th Dist.] Dec. 3,
2009, pet. denied) (mem. op.); see also De Ayala v. Mackie, 193 S.W.3d 575, 578
(Tex. 2006) (The order must dispose of all issues in the “phase of the proceeding”
for which it was brought to be considered final).

      Accordingly, we are without jurisdiction over the appeal. We grant
appellees’ motion and dismiss the appeal for want of jurisdiction.



                                       PER CURIAM



Panel consists of Justices Wise, Jewell, and Spain.




                                           2